                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA


 SIMRET SEMERE TEKLE,

                        Plaintiff,

 v.                                                    Case No. 1:18-cv-211

 NOUF BINT NAYEF ABDUL-AZIZ AL
 SAUD, MOHAMMAD BIN ABDULLAH AL
 SAUD,

                        Defendants.




 PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO FILE
       UNDER SEAL EXHIBTS SUBJECT TO THE PROTECTIVE ORDER


       Pursuant to Local Civil Rule 5, Plaintiffs move to file under seal one exhibit containing

deposition testimony. This document is an exhibit to their Memorandum in Opposition to

Defendants’ Motion to Compel Plaintiff’s and Plaintiffs’ Counsel’s Testimony. Plaintiffs’

counsel conferred with Defense counsel, who do not oppose this motion to seal.

       Plaintiff’s brief and four out of five exhibits are not being filed under seal. The final

exhibit is a deposition transcript. The transcript was designated as “Confidential” pursuant to the

Joint Stipulated Protective Order entered in this case, Dkt 74. The Joint Stipulated Protective

Order requires parties seeking to file “Confidential Material” to redact the material from the

filing, submit the material ex parte, or seek permission to file under seal. In order to comply

with the Stipulated Protective Order, Plaintiffs therefore move to file this one exhibit under seal.

Filing under seal is appropriate. The parties will have an opportunity to unseal any relevant
material before trial and Plaintiffs are willing to file a redacted transcript on the record, so the

portions cited in their motion are available to the public, if the Court so orders.




 Dated: May 15, 2019                                        Respectfully submitted,

                                                            /s/ Simon Sandoval-Moshenberg
 Richard F. Levy (pro hac vice)                             Simon Sandoval-Moshenberg, VSB
 Jonathan A. Langlinais (pro hac vice)                      #77110
 JENNER & BLOCK LLP                                         Legal Aid Justice Center
 353 N. Clark Street                                        6066 Leesburg Pike, Suite 520
 Chicago, IL 60654                                          Falls Church, VA 22041
 (312) 923-2648                                             (703) 720-5605
 rlevy@jenner.com                                           simon@justice4all.org

 Agnieszka M. Fryszman (pro hac vice)
 COHEN MILSTEIN SELLERS & TOLL PLLC
 1100 New York Avenue NW, Fifth Floor
 Washington, DC 20005
 (202) 408-4600
 afryszman@cohenmilstein.com

 Le’ake Fesseha (pro hac vice)
 LE’AKE FESSEHA LAW OFFICE
 901 S. Highland Street, Suite 312
 Arlington, VA 22204
 (703) 302-3410
 leakef@hotmail.com

 Martina E. Vandenberg (pro hac vice)
 Sarah L. Bessell (pro hac vice)
 THE HUMAN TRAFFICKING LEGAL CENTER
 1030 15th Street, NW #104B
 Washington, DC 20005
 (202) 716-8485
 mvandenberg@htlegalcenter.org

 Counsel for Plaintiff Simret Semere Tekle




                                                   2
3
